Opinion by
Judge Pryor:
The case of Kemper v. Louisville, 14 Bush (Ky.) 87, determines the principal question raised in this case. Instruction No. 1 should have been refused, as it was not sustained by the proof introduced by the city. It is clear that the city could have provided against the injury by the exercise of proper care and skill in constructing the sewer, and it was not therefore the result of inevitable casualty. The third instruction should have been refused, as the city authorities had no right, by either judicial or ministerial action, to destroy the property of the appellees. We see nothing in the case prejudicial to the appellant, and the argument made by counsel for the appellees, if improper, does not appear from the record in the case; nor would this court reverse upon such a ground unless it was a flagrant abuse of the privilege the attorney had of presenting his client’s cause.
Judgment affirmed.